Mr. Chief Justicie Waite
announced the judgment of the court.
The only Federal question presented for our consideration in this case not decided adversely to the present appellant in Burke, v. Miltenberger, 19 Wall. 579, is that which relates to the effect of General Orders Nos. 60 and 70 upon the judicial sale under which the appellees claim. As to these orders it was found as a fact by the Supreme Court of the Htate that they were suspended by a special permit allowing the sale to be made, and we think this finding is sustained by the evidence. Judgment affirmed,.